Citation Nr: 1808016	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-18 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for brain cancer, to include as due to exposure to depleted uranium. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from December 1989 to November 1993, including service in Saudi Arabia in support of Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held in October 2016.  A transcript is of record.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his slow-growing brain tumor began during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for brain cancer have been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for brain cancer, to include as due to environmental hazards and depleted uranium during his service in the Persian Gulf.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As noted above, the Veteran served from December 1989 to November 1993, with service in Saudi Arabia for a period of 10 months from 1990 to 1991.  The Veteran argued that his service in Saudi Arabia caused his brain cancer to develop through exposure to environmental hazards, chemicals, and/or depleted uranium.  The claims file contains online treatises related to depleted uranium exposure and possible relationships to brain cancer.  

In July 2010, the Veteran was afforded a VA brain examination.  The Veteran described the onset of diplopia in February 2009.  A work-up of this symptom included a brain MRI in the summer of 2009 which showed a right-sided brain mass.  The Veteran underwent a craniotomy and subtotal tumor resection in September 2009, and pathology diagnosed the tumor as a chondrosarcoma.  A second craniotomy with full removal of the tumor occurred in March 2010, followed by radiation.  The Veteran has had a number of sequelae as a result of his brain cancer, craniotomies, and treatment.  

The July 2010 examiner addressed the depleted uranium theory of entitlement, and provided an opinion that if exposure to depleted uranium could be found or conceded that it would as likely as not have contributed to the development of his brain tumor.  An addendum 2011 opinion further addressed internal v. external exposures to depleted uranium and the likelihood of a relationship to the Veteran's brain tumor.

Pertinent to this grant, however, the July 2010 the examiner noted that chondrosarcomas are very slow growing and "intracranial chondrosarcomas may exist for many years before exerting enough mass effect or invasiveness to cause any neurological symptoms.  Therefore, it is as likely as not that his chondrosarcoma began 10-20 years ago."  As the Veteran's tumor began showing symptoms in 2009, based on the examiner's medical opinion, the tumor would have been formed or started anywhere from 1989 to 1999.  The Veteran was serving on active duty for four years during the period from 1989 to 1999.  There is no way to determine the exact onset date for the Veteran's brain tumor growth as he did not have any brain MRIs prior to 2009.  Given that the Veteran's tumor would have been growing for up to 20 years when it was discovered in 2009, the Board will afford the Veteran the benefit of the doubt and determine that the onset of the Veteran's brain tumor was during his active service.

There is no medical opinion of record which contrasts or contradicts this opinion regarding the date range for the Veteran's slow-growing tumor.  It provides sufficient basis in medicine and the facts of the case as to support a decision.  Resolving reasonable doubt in favor of the Veteran, the Board concludes the criteria for service connection for brain cancer have been met.  See 38 U.S.C. § 1110.

ORDER

Entitlement to service connection for brain cancer is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


